Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “sealed with a containment sealing material is sealed using a heated processing step.”  This appears to be a typographical error, and in the interest of compact prosecution, Examiner will interpret Claim 13 as reciting “sealed with containment sealing material that is sealed using a heated processing step.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A “medication filling unit” recited in Claims 23-25;
A “sealing apparatus” recited in Claims 23-25;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (Pub. No. US 2009/0277815) in view of Greeven (Pub. No. US 2004/0064215), further in view of Stevens (Pub. No. US 2014/0209498) and Rashid (Pub. No. US 2014/0114470).

Regarding Claim 1, Kohl discloses the following:  A multi-compartment dosage card, engineered for split package administration comprising
two or more sealed medication compartments comprising connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or sealed with a containment sealing material that is capable of serving as a receiving surface for direct printing (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment (The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see paragraphs [0031]-[0033], Fig. 1.); and 
a complete dose label for a multi-compartment dosage card, wherein said complete dose label is printed directly on the containment sealing material (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].).
But Kohl does not explicitly teach the following:
(A)	wherein the complete dose label is generated from a compliance data bundle selected from data in a patient database;
(B)	wherein each printed compartment label for each medication compartment is independently compliant for split package administration;
(C)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosing times, and dosing route, and amount of medication.
(A)	Greeven teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to select patient data for printing a pharmaceutical label (i.e. a complete dose label) from data contained within a database, e.g. see paragraphs [0014], [0016], and [0022], to enable the printing of patient-specific labels.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes splitting apart the rows (i.e. the medication compartments), but only displays a single barcode, to incorporate labeling each individual compartment as taught by Stevens in order to enable the 
(C)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Stevens further teaches the following:
The multi-compartment dosage card of claim 1 further comprising a single medication in each medication compartment (Each of the medication compartments may contain a single pill, e.g. see Stevens Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate .

Regarding Claim 3, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and further teaches the following:
The multi-compartment dosage card of claim 1 further comprising multiple medications in each medication compartment (Each of the medication compartments may contain a plurality of pills, e.g. see Stevens Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate multiple medication compartments as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 4, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Stevens further teaches the following:
The multi-compartment dosage card of claim 1, wherein the medication is a single dosage (Each of the medication compartments may contain a single dosage, e.g. see Stevens paragraphs [0021], [0023]-[0024], [0034], and [0040], Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate single medication dosage as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 7, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1
The multi-compartment dosage card of claim 1, wherein the containment sealing material is comprised of one or more materials (The medication compartments may be sealed by a common foil (i.e. one or more materials), e.g. see Kohl paragraph [0032], Fig. 1.).

Regarding Claim 8, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the multi-compartment dosage card comprises materials selected from the group consisting of foil, plastic, card stock, and any combination thereof (The medication container may be comprised of a common foil and plastic, e.g. see Kohl paragraphs [0032]-[0033], Fig. 1.).

Regarding Claim 15, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the sealed medication compartments form a blister pack orientation (The sealed medication compartments are part of a blister pack, e.g. see Kohl paragraphs [0031]-[0032], Fig. 1.).

Regarding Claim 16, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1
The multi-compartment dosage card of claim 1, wherein the sealed medication compartments are connected by perforations, which upon separation from the multi-compartment dosage through tearing of the perforation can produce an independently compliant single compartment for split package administration (The sealed medication compartments are connected and separable via perforations, e.g. see Kohl paragraphs [0031]-[0033], Fig. 1, wherein each medication compartment may comprise a single dose, e.g. see Stevens paragraphs [0021], [0023]-[0024], [0034], and [0040], Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate single medication compartments as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 20, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card is bar coded for medication verification and tracking (The medication container includes a bar code, e.g. see Kohl paragraph [0034], Fig. 1, wherein the bar code is used to verify the identity of the patient, e.g. see Kohl paragraph [0050].).

Regarding Claim 21, Kohl discloses the following:  A patient database interfacing control unit (DICU) suitable for unifying patient database information with package printing technology performing a method comprising the steps of:
generating a complete dose label for a multi-compartment dosage card (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].);
printing the complete dose label on said multi-compartment dosage card (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].).
But Kohl does not explicitly teach the following:
(A)	interfacing with a patient database to access data entered into the patient database;
(B)	accessing the data entered into the patient database; 
(C)	selecting a compliance data bundle from the data in the patient database;
(D)	wherein the complete dose label is generated from the compliance data bundle;
(E)	wherein each compartment label of the complete dose label is independently compliant for split package administration;
(F)	wherein the DICU comprises a machine-readable medium having instructions stored thereon for execution by a processor; and
(G)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosing times, and dosing route, and amount of medication.
(A)-(D)	Greeven teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to select patient data for printing a 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(E)-(F)		Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  Furthermore, the functions of the system may be executed by a computer (i.e. a machine-readable medium) further comprising a processor, e.g. see paragraphs [0009] and [0011].
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes splitting apart the rows (i.e. the medication compartments), but only displays a single barcode, to incorporate labeling each individual compartment as taught by Stevens in order to enable the printing of the data on discrete areas of a backing sheet of blister packaging, e.g. see Stevens 
(G)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 22, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 21, and further teaches the following:  The patient database interfacing control unit (DICU) of claim 21,wherein the multi-compartment dosage card is a multi-compartment dosage card engineered for split package administration comprising
two or more sealed medication compartments comprising connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises sealed with a containment sealing material that is capable of serving as a receiving surface for direct printing (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see Kohl paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment (The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see Kohl paragraphs [0031]-[0033], Fig. 1.); and
a complete dose label for a multi-compartment dosage card generated from a compliance data bundle selected from data in a patient database (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see Kohl paragraphs [0034] and [0050], wherein the printed data includes data stored in and selected from a database, e.g. see Greeven paragraphs [0014], [0016], and [0022].), wherein each printed compartment label for each medication compartment is independently compliant for split package administration, and wherein said complete dose label is printed directly on the containment sealing material (The system prints patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see Steven paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Ali (Pub. No. US 2010/0071320).

Regarding Claim 5, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment well is manually fillable with medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to fill a medicament container manually, e.g. see paragraphs [0010], [0043], [0050], and [0075], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate manually filling the medication container as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require manually filling the medication containment well, but rather only requires that it be capable (i.e. “fillable”) of being manually filled, and hence, given the broadest reasonable interpretation, the combination of Kohl, Greeven, Stevens, and Rashid would be sufficient to render the limitations of Claim 5 capable of being manually filled, but are not actually manually filled.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 5 as requiring that the medication containment well actually be manually filled, and hence has provided Ali to teach this limitation.

Regarding Claim 6, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment well is automatically fillable with medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to fill a medicament container automatically, e.g. see paragraphs [0010], [0043], [0050], and [0075], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate automatically filling the medication container as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require automatically filling the medication containment well, but rather only requires that it be capable (i.e. “fillable”) of being automatically filled, and hence, given the broadest reasonable interpretation, the Claim 6 obvious under 35 U.S.C. 103, because the materials that make up the system of the combination of Kohl, Greeven, Stevens, and Rashid would be capable of being automatically filled, but are not actually automatically filled.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 6 as requiring that the medication containment well actually be automatically filled, and hence has provided Ali to teach this limitation.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Le (Pub. No. US 2006/0144747).

Regarding Claim 9, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 7, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 7, wherein at least one of the materials is a structured material capable of receiving an insert comprising said connected and fillable medication containment wells.
(A)	Le teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a punched fold over card capable of receiving a blister card, wherein the blister card includes an array of blister cells for receiving and storing medication, e.g. see paragraphs [0016]-[0018], Figs. 1-2, to provide a multi-layer protective seal for the medication.
prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the fold over card receiving the medication compartments as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require receiving the medication containment wells, but rather only requires that it be capable (i.e. “fillable”) of receiving the medication containment wells, and hence, given the broadest reasonable interpretation, the combination of Kohl, Greeven, Stevens, and Rashid would be sufficient to render the limitations of Claim 9 obvious under 35 U.S.C. 103, because the materials that make up the system of the combination of Kohl, Greeven, Stevens, and Rashid would be capable of receiving the insert, but do not actually receive the insert.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 9 as requiring that the medication containment well actually be received, and hence has provided Le to teach this limitation.

Regarding Claim 10, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the containment sealing material is comprised of foil (The medication compartments are sealed with foil, e.g. see Kohl paragraph [0032], Fig. 1.).

(A)	wherein the containment sealing material further comprises card stock.
(A)	Le teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a punched fold over card capable of receiving a blister card, e.g. see paragraphs [0016]-[0018], to provide a multi-layer protective seal for the medication.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the backing card as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Kohl, Greeven, Stevens, Rashid, and Le teaches the limitations of Claim 10, and Le further teaches the following:
The multi-compartment dosage card of claim 10, wherein the fillable medication containment wells sit inside the card stock that is designed for receiving the wells, and the foil is positioned to seal the fillable medication containment wells sitting in the card stock (The fold over card (i.e. the card stock) receives the blister card (i.e. the wells, wherein the wells sit inside the card stock), and furthermore the blister card is sealed with foil, e.g. see Le paragraphs [0016]-[0019] and [0028], Figs. 1-2.  At the effective filing date, it would have prima facie obvious to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the aforementioned sealing configuration as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004].).

Regarding Claim 12, the combination of Kohl, Greeven, Stevens, Rashid, and Le teaches the limitations of Claim 11, and Le further teaches the following:
The multi-compartment dosage card of claim 11 further comprising a backing card stock identically shaped to the card stock used for receiving the fillable medication containment wells, and positioned to seal the foil in between the backing card stock and the card stock used for receiving the fillable medication containment wells (The container includes a backing card that seals the foil-covered medication blister cells between the backing card and the fold over card (i.e. the card stock), e.g. see Le paragraphs [0016]-[0019] and [0028], Figs. 1-2.  At the effective filing date, it would have been prima facie obvious to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the aforementioned sealing configuration as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004].).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Wilson (Pub. No. US 2013/0285681).

Regarding Claim 13, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment wells sealed with a containment sealing material is sealed using a heated processing step.
(A)	Wilson teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to heat seal a blister package for medication between two layers of paperboard, e.g. see paragraph [0113], Fig. 6A, to provide a sealed medication container that fits seamlessly into the packaging process.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate heat sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 14, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment wells sealed with a containment sealing material is sealed using a cold processing step.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate cold sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Kalvelage (Pub. No. US 2002/0104773).
Regarding Claim 17, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card meets Class B Container requirements.
(A)	Kalvelage teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to meet Class B requirements, e.g. see paragraphs [0006], [0019], and [0022], to avoid adverse effects arising from packaging problems.
prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate ensuring that the medication packaging conforms to Class B requirements as taught by Kalvelage in order to avoid adverse effects arising from packaging problems, e.g. see Kalvelage paragraph [0002]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Ringer (Patent No. US 4,685,271).
Regarding Claim 18, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the number of sealed medication compartments is selected from the group consisting of 30, 60, and 90.
(A)	Ringer teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to comprise sixty or ninety medication compartments, e.g. see col. 3, line 67 through col. 4, line 6, to ensure an appropriate number of medication for any desired period of time.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate sixty or ninety medication compartments as taught .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Khawaja (Pub. No. US 2006/0070895).
Regarding Claim 19, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card is color-coded.
(A)	Khawaja teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to comprise sealed blister packs and a backsheet (i.e. the dosage card), wherein the backsheet is color coded, e.g. see paragraphs [0012] and [0019]-[0020], to provide a visual indication of the time of day the medication is to be taken at.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate color coding the card as taught by Khawaja in order to provide a visual indication of the time of day the medication is to be taken at, e.g. see Khawaja paragraphs [0012] and [0019]-[0020], and because doing so could be readily and easily .

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Ali, further in view of Wilson, Greeven, Stevens, and Rashid.

Regarding Claim 23, Kohl discloses the following: A system for producing a multi-compartment dosage card, engineered for split package administration comprising:
two or more connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises connected and fillable receiving compartments (i.e. medication containment wells), e.g. see paragraphs [0031]-[0032], Fig. 1.); 
a containment sealing material that is capable of serving as a receiving surface for direct printing to form sealed medication compartments (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see paragraphs [0031]-[0033], Fig. 1.); 
a patient database (The system includes a database containing patient data, e.g. see paragraphs [0021] and [0047].); 
But Kohl does not explicitly teach the following:
(A)	a medication filling unit that deposits at least one medication into the two or more medication containment wells;
(B)	a sealing apparatus that seals the filled medication containment wells
(C)	a patient database interfacing control unit (DICU) suitable for unifying patient database information with package printing technology executing a method comprising the steps of:  6Attorney Docket No. PCP-003CNU.S. Serial No. N/A 
interfacing with a patient database to access data entered into the patient database; 
accessing the data entered into the patient database; 
selecting a compliance data bundle from the data in the patient database; 
generating a complete dose label for a multi-compartment dosage card from the compliance data bundle,; and 
printing the complete dose label on said multi-compartment dosage card; and 
(D)	wherein each compartment label of the complete dose label is independently compliant for split package administration, 
(E)	wherein the DICU comprises a machine-readable medium having instructions stored thereon for execution by a processor;
(F)	a printing device that prints the complete dose label on said multi- compartment dosage card, such that a multi-compartment dosage card engineered for split package administration is produced;
(G)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosinq times, and dosinq route, and amount of medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a filling entity (i.e. a medication filling unit) that dispenses medications into the medicament containers (i.e. medication containment wells), e.g. see paragraph [0050], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the filling entity as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Wilson teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a sealing device for hot or cold sealing a blister package for medication between two layers of paperboard, e.g. see paragraph [0113], Fig. 6A, to provide a sealed medication container that fits seamlessly into the packaging process.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate cold sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)-(F)		Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  Furthermore, the functions of the system may be executed by a computer (i.e. a machine-readable medium) further comprising a processor, e.g. see paragraphs [0009] and [0011].  Additionally, the system includes a printer (i.e. a printing device) that prints the data onto the medication packaging, e.g. see paragraph [0025].
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes 
(G)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 24, the combination of Kohl, Ali, Wilson, Greeven, Stevens, and Rashid teaches the limitations of Claim 23, and further teaches the following:
The system of claim 23, further comprising said connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or .

Regarding Claim 25, the combination of Kohl, Ali, Greeven, Stevens, and Rashid teaches the limitations of Claim 23, and further teaches the following:
The system of claim 23, further comprising said containment sealing material (The system includes compartments that are sealed with a common foil that may have an indication printed on it, e.g. see Kohl paragraphs [0032]-[0034].).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOHN P GO/Primary Examiner, Art Unit 3686